Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 29, 1993, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant, a legal secretary employed by the employer for 6V2 years, quit her employment after her employer had an altercation with her boyfriend which resulted in the boyfriend being thrown through a wall and required him to be hospitalized. This, coupled with evidence indicating that the employer singled claimant out for a reduction in vacation benefits and no raise, provided substantial evidence supporting the Board’s decision that claimant had good cause to leave her employment. Accordingly, the Board’s decision must be upheld.
Mikoll, J. P., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.